DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s following claim to priority is acknowledged: continuation of 15/513,413 filed January 9, 2017, which is a continuation of 14/041,960 filed September 30, 2013, which claims priority of provisional 61/707,258 filed September 28, 2012.
Claim Status
	The instant application was filed February 20, 2019. Subsequently, the following claim amendments were filed March 22, 2019: claims 1-12 are amended and claims 13-18 are cancelled.
Title Objection
The title of the invention is not descriptive.  
A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are directed to a “method for increasing the wear-resistance of a mechanical component”.
The following title is suggested: Methods Implementing Wear-Resistant Copper-Based Materials.
Specification Objections
The disclosure is objected to because of the following informalities:
In [0069] line 3 “b” is included in a list of elements. Element symbols are capitalized.
Inconsistencies regarding Figs. 18, 18A, 18B, 19A, and 19B. In the instant specification [0049] states Fig. 18 is directed to data regarding wear resistance and toughness and [0050] is directed to Figs. 19A-19B depicting before and after pictures from a gear-on-gear test. However [0087] states Figs. 18A and 18B illustrate before and after pictures for a gear from a gear-on-gear test. Fig. 18 exists, but there .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 6 “a fracture toughness of less than 80 MPa·m1/2” fails to comply with the written description requirement. The instant specification does not recite limits with respect to the fracture toughness of the instant invention. Fracture toughness data is presented in Fig. 18 and discussed in [0086] of the instant specification. The data does not support “a fracture toughness of less than 80 MPa·m1/2”, which encompasses values from 0 to less than 80 MPa·m1/2. 
Claim 1 lines 6-7 “a hardness of less than 450 Vickers” fails to comply with the written description requirement. The instant specification recites in [0056] that “a desired hardness value is achieved via alloying”. It does not appear to recite limits of the hardness of the inventive material. Hardness data is presented in Fig. 5 and discussed in [0060] of the instant specification where only two CuZr-based inventive, crystalline examples have a hardness of less than 450 (i.e. 502 and 504). The claimed range encompasses hardness values from 0 to less than 450 Vickers, which is not supported by the instant specification.
Hardness data is also presented in Fig. 8A and discussed in [0068] where the data indicates for about 3, 5, 7, and 10 atomic % Al in combination with 3, 5, 7, or 10 atomic % Be and a Cu:Zr ratio of 1:1 the Vickers hardness is never less than 450. The instant specification does not support a material with an atomic ratio of Cu to Zr of approximately between 2:3 and 3:2 with at least one of Al between approximately 3 and 10 atomic% and Be between approximately 3 and 10 atomic% and with a hardness of less than 450 Vickers as required by claim 1. 
Claim 1 lines 18-20 “preparing the mechanical component such that a at least one outer surface has surface irregularities sufficiently small to prevent wear of greater than 15 um in a single wear cycle” fails to comply with the written description requirement. Surface irregularities and preparing the mechanical component to control surface irregularities are not discussed in the instant specification. The prevention of wear of greater than 15 um in a single cycle is also not discussed in the instant specification. Therefore the instant specification does not appear to provide support for this claim limitation.
Claim 1 lines 21-24 “configuring the mechanical component such that the wear-causing process from the mated component imparts a wear stress on the at least one outer surface of less than 5 MPa such that oxidation of the outer surface of the component is inhibited during operation of the wear-causing process” fails to comply with the written description requirement. The instant specification does not discuss the “wear stress” imparted from the mated component, including the amount of wear stress being “less than 5 MPa”, and inhibiting oxidation of the outer surface of the component during operation of the wear-causing process. While the instant specification recites in [0074] that Cu-Zr BMG-based disks have a slow-forming tarnish layer such that the wear causing process directly interacts with the underlying bulk material (i.e. the Cu-Zr BMG), this recitation does not discuss the amount of wear stress imparted from a mated component to cause inhibition of oxidation of the outer surface of the component as required by the claim limitation. 
Claim 3 lines 1-2 “Zr is replaced partially or entirely with one of: Ti, Hf, Rf, and mixtures thereof” fails to comply with the written description requirement. The instant specification does not support replacing Zr partially of entirely with one of Ti, Hf, Rf, and mixtures thereof in combination with the fracture toughness and hardness properties recited in claim 1. The instant specification discusses fracture toughness in Fig. 18 and [0086] for “CuZrAlBe BMGs”. Similarly, the instant specification discusses hardness in Fig. 5 and [0060] for “Cu-Zr-based”. These teachings do not support a material with the claimed fracture toughness and hardness that partially or entirely replaces Zr with Ti, Hf, Rf, and combinations thereof.
Claim 4 lines 2-3 “alloy’s bulk structure is one of: fully amorphous, fully crystalline, partially amorphous and partially crystalline” fails to comply with the written description requirement. 
Claim 1 line 6 recites “a fracture toughness of less than 80 MPa·m1/2”, where the instant specification recites fracture toughness in Fig. 18 and [0086] for “CuZrAlBe BMGs”. In light of claim 1 line 6 the instant specification only supports an alloy bulk structure that reads on a BMG, which appears to be a fully amorphous or a partially amorphous and partially crystalline structure. Therefore the claimed fracture toughness in combination with a fully crystalline alloy bulk structure is new matter that is not supported by the instant specification.
Claim 1 lines 6-7 recite “a hardness of less than 450 Vickers”, where the instant specification recites in Fig. 5 and [0060] a Vickers hardness of less than 450 for crystalline alloys. The instant specification only supports an alloy bulk structure that is crystalline in combination with a Vickers hardness of less than 450. Therefore the claimed Vickers hardness in combination with a fully amorphous or partially amorphous and partially crystalline structure is new matter that is not supported by the instant specification.
Claim 5 lines 1-4 “the alloy demonstrates volume loss of not more than 8.6 x100 mm3 when subjected to a standard pin-on-disk wear resistance test” fails to comply with the written description requirement. The recitation of “not more than 8.6 x 100 mm3” encompasses values as low as 0 mm3, where this range is not supported by the volume loss from pin-on-disk testing presented in Table 1.
Claim 9 lines 2-4 “the combined mass loss for two gears comprised of the same material and subjected to a “gear-on-gear” gear engaging test for up to 3 hours does not exceed 35.7 mg” fails to comply with the written description requirement. Mass loss for such a test is seen in Fig. 18 and discussed in [0086] of the instant specification. The data does not support a fracture toughness of not exceeding 35.7 mg, which includes values as low as 0 mg. 
Claim 11 lines 2-3 “the component is disposed within an oxygen-free environment” fails to comply with the written description requirement. The instant specification does not recite a method including disposing the component in an oxygen-free environment. The instant specification recites testing the wear mechanics of Cu-Zr BMG-based material in ambient pressure and in a substantial vacuum ([0076]). Testing the material is different from disposing the component and a substantial vacuum is different from the claimed “oxygen-free environment”. Therefore this limitation is not taught or supported by the instant specification.
Claim 12 lines 2-3 “the component is disposed within a partial vacuum” fails to comply with the written description requirement. The instant specification does not recite a method including disposing the component in a partial vacuum. The instant specification recites testing the wear mechanics of Cu-Zr BMG-based material in ambient pressure and in a substantial vacuum ([0076]). Testing the material is different from disposing the component. 
Claims 2, 6-8, and 10 are rejected as depending from claim 1.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 1 lines 6-7 “material having a fracture toughness of less than 80 MPa·m1/2” and “a hardness of less than 450 Vickers” lacks enablement. With respect to fracture toughness Fig. 18 and [0086] of the instant specification present data for “CuZrAlBe BMGs” where “BMGs” (i.e. bulk metallic glasses) suggests a structure that is either fully amorphous or partially amorphous and partially crystalline. With respect to hardness Fig. 5 and [0060] of the instant specification present data that only fully crystalline Cu-Zr alloys (i.e. 502 and 504) have a hardness of less than 450 Vickers. Therefore the amount of direction provided by the inventor in the form of working examples does not enable one skilled in the art to make a material with the claimed composition that achieves both “a fracture toughness of less than 80 MPa·m1/2” and “a hardness of less than 450 Vickers” because these properties require mutually exclusive structures (i.e. fracture toughness requires fully amorphous or partially amorphous and partially crystalline and hardness requires fully crystalline). Further the state of the prior art indicates that Cu-Zr bulk metallic glasses with compositions that read on the claims have Vickers hardness of more than 450 (Table 1 Yokoyama et al. “Relations between the thermal and mechanical properties of cast Zr-Tm-Al (TM: Cu, Ni, or Co) bulk glassy alloys” Materials Transactions, Vol. 48, No. 7 (2007) pp. 1846 to 1849.;  Table 1 Cheung et al. “Thermal and mechanical properties of Cu-Zr-Al bulk metallic glasses” Journal of Alloys and Compounds 434-435 (2007) 71-74.). A hardness of less than 450 Vickers does not appear to be enabled for a bulk metallic glass material. 
The instant specification recites in [0068] and Fig. 8A that “hardness of the alloy can be increased by increasing the atomic % of aluminum” where alloys including Al between approximately 3 and 10 atomic % have hardness values that are above 450 Vickers. The amount of direction provided by the inventor including the working examples do not enable one to make a Cu-Zr alloy with between approximately 3 and 10 atomic % Al and a Vickers hardness of less than 450.
Claim 4 lines 2-3 “alloy’s bulk structure is one of: fully amorphous, fully crystalline, partially amorphous and partially crystalline” lack enablement. 
Claim 1 requires “a fracture toughness of less than 80 MPa·m1/2”, which is only enabled for a structure that is either fully amorphous or partially amorphous and partially crystalline (see claim 1 112(a) enablement rejection and instant specification Fig. 18 and [0086]). Claim 1 also requires “a hardness of less than 450 Vickers”, which is only enabled for a structure that is fully crystalline (see claim 1 112(a) enablement rejection and instant specification Fig. 5 and [0060]). Therefore the amount of direction provided by the inventor in the form of working examples does not enable one skilled in the art to make a material with the claimed composition that is one of “fully amorphous, fully crystalline, or partially amorphous and partially crystalline” as recited in claim 4 with “a fracture toughness of less than 80 MPa·m1/2” and “a hardness of less than 450 Vickers” as recited in claim 1.
Claim 5 lines 1-4 “the alloy demonstrates volume loss of not more than 8.6 x100 mm3 when subjected to a standard pin-on-disk wear resistance test” lacks enablement. Volume loss is taught in Table 1 of the instant specification, where values that are not more than 8.6 x 100 mm3 for inventive examples are only for a BMG structure. “BMG” (i.e. bulk metallic glass) suggests a structure that is either fully amorphous or partially amorphous and partially crystalline. As discussed in the above 112(a) enablement rejection of claim 1, “a hardness of less than 450 Vickers” is only taught for a fully crystalline structure (instant specification Fig. 5 and [0060]). Therefore the amount of direction provided by the inventor in the form of working examples does not enable one skilled in the art to make a material with the claimed composition that achieves both “a volume loss of not more than 8.6 x100 mm3 when subjected to a standard pin-on-disk wear resistance test” and “a hardness of less than 450 Vickers” because these properties require mutually exclusive structures (i.e. volume loss requires fully amorphous or partially amorphous and partially crystalline and hardness requires fully crystalline).
Claim 9 lines 2-4 “the combined mass loss for two gears comprised of the same material and subjected to a “gear-on-gear” gear engaging test for up to 3 hours does not exceed 35.7 mg” lack enablement. Mass loss is presented in Fig. 18 and [0086] of the specification for “CuZrAlBe BMGs”. “BMGs” (i.e. bulk metallic glasses) suggests a structure that is either fully amorphous or partially amorphous and partially crystalline. As discussed in the above 112(a) enablement rejection of claim 1, “a hardness of less than 450 Vickers” is only taught for a fully crystalline structure (instant specification Fig. 5 and [0060]). Therefore the amount of direction provided by the inventor in the form of working examples does not enable one skilled in the art to make a material with the claimed composition that achieves both “a combined mass loss for two gears comprised of the same material and subjected to a “gear-on-gear” gear engaging test for up to 3 hours does not exceed 35.7 mg” and “a hardness of less than 450 Vickers” because these properties require mutually exclusive structures (i.e. mass loss requires fully amorphous or partially amorphous and partially crystalline and hardness requires fully crystalline).
Claims 2, 3, 6-8, and 10-12 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 1-2 “method for increasing the wear-resistance of a mechanical component” renders the claim indefinite. It is unclear how the wear-resistance of a mechanical component is increased by the instantly claimed method of forming, preparing, and configuring. In light of the instant specification, it appears that the claimed material composition increases the wear-resistance of a mechanical component where [0005] and [0007] recite wear behavior (i.e. wear-resistance) is a material property. Further the body of the claim does not appear to recite method steps that increase the wear-resistance of a mechanical component. 
Claim 1 line 7 “CuZrXZ and optionally Z” renders the claim indefinite. It is unclear whether Z is required by “CuZrXZ” or if Z is optional because the claim then recites “optionally Z”. For the purpose of prosecution claim 1 will be given the broadest reasonable interpretation of the material comprising Cu, Zr, and X, and optionally Z.
Claim 1 line 19 “sufficiently small” renders the claim indefinite. The term "sufficiently small" is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 lines 1-2 “wherein Zr is replaced partially or entirely with one of: Ti, Hf, Rf, and mixtures thereof” renders the claim indefinite. Claim 2 depends from claims 1 and 2. Claim 1 line 14 and claim 2 lines 1-2 recite “the atomic ratio of Cu to Zr”. Replacing Zr partially or entirely changes the ratio of Cu to Zr.
Claim 4 lines 2-3 the “alloy’s bulk structure is one of: fully amorphous, fully crystalline, partially amorphous and partially crystalline” renders the claim indefinite. Claim 1 lines 1-2 recites a “method for increasing the wear-resistance of a mechanical component”. An amorphous structure is known to be highly resistant to wear (Abstract and 2. BMGs Kumar et al. “Bulk metallic glass: the smaller the better” Advanced Materials. Materials Views. 2011, 23, 461-476.). It is unclear how a method for increasing the wear-resistance of a mechanical component can have a fully crystalline structure, where an amorphous structure is known by one of ordinary skill in the art to be highly resistant to wear.
Claim 12 line 3 “partial vacuum” renders the claim indefinite. The term "partial vacuum" is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 and 5-11 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim et al. “Enhanced glass forming ability and mechanical properties of new Cu-based bulk metallic glasses” Materials Science and Engineering A 437 (2006) 248-253.) and Inoue (US 2007/0034304), and optionally Zhu (US 6,732,606).
Regarding claim 1, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (3. Results paragraph 1 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The amorphous alloy of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a fracture toughness of less than 80 MPa·m1/2, a hardness of less than 450 Vickers, and oxidation of the outer surface of the component being inhibited during operation of a wear-causing process that imparts a wear stress on the at least one outer surface of less than 5 MPa.
Kim is silent to forming the amorphous alloy into a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process.
Inoue teaches forming a precision gear ([0001] and [0014]) of an amorphous alloy with a principal element of Cu and Zr ([0015]) into planetary gears 6b that are meshed with the inner teeth of the gear-housing (i.e. forming a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) ([0054]-[0056] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the amorphous alloy of Kim into a precision planetary gear because the precision gear requires properties of excellent workability, high hardness, high strength, and excellent surface smoothness (Inoue [0014]), where an amorphous alloy is formed by a disorder structure which does not have a fixed regularity (Inoue [0015]) and the material of Kim is a bulk metallic glass (i.e. amorphous alloy) with large ductility and high compressive strength (Kim abstract and 5. Conclusions) where the mating of gears imparts a compressive force.
The mechanical component of the prior art (Kim 3. Results paragraph 1 and Fig. 1; Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the mechanical component are substantially similar to those claimed, including the mechanical component being configured to be used in a wear-causing process from the mated component such that a wear stress on the at least one outer surface is less than 5 MPa.
Kim is silent to the surface irregularities of the mechanical component.
Inoue teaches a high precision planetary gear ([0001], [0014], [0054]-[0056] and Fig. 1) made of an amorphous metal alloy with principal elements of Cu and Zr ([0015]) with a surface roughness of at least 2 um Ry ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the surface roughness of the alloy of Kim used as a high precision planetary gear to be at least 2 um Ry because it facilitates workability and has excellent mechanical and dynamic properties (Inoue [0016]), smooth powder transmission, reducing loss and increasing durability (Inoue [0017]), and results in uniform pressure distribution on a tooth flank, minimizing microscopic damage, and improving durability (Inoue [0018]). Increasing and improving durability reads on preventing wear because the less the gear wears, then the more durable it is and the longer it can be used. Kim and Inoue teach a gear made of a material that reads on that claimed (Kim 3. Results paragraph 1 and Fig. 1) with controlled surface roughness (i.e. surface irregularities) to improve durability (Inoue [0016]-[0018]). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including the surface irregularities preventing wear of greater than 15 um in a single wear cycle.
As an alternative to Inoue’s teaching of surface roughness, Zhu teaches gears (1:6-10) with a surface finish between approximately 5 to 10 micro-inches (2:13-17).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the gear of Kim and Inoue to have a surface finish (i.e. surface irregularities) of between approximately 5 to 10 micro-inches because it improves wear resistance and reduces friction, improving gear performance (Zhu 2:13-17). Improving wear resistance and reducing friction reads on preventing wear. Kim and Zhu teach a gear made of a material that reads on that claimed (Kim 3. Results paragraph 1 and Fig. 1) with controlled surface roughness (i.e. surface irregularities) to improve wear resistance and performance and reduce friction (Zhu 2:13-17). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including the surface irregularities preventing wear of greater than 15 um in a single wear cycle.
Regarding claim 2, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (3. Results paragraph 1 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Kim teaches amorphous alloys (i.e. fully amorphous or partially amorphous and partially crystalline) (3. Results paragraph 1 and Fig. 1).
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (3. Results paragraph 1 and Fig. 1). The amorphous alloy of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of not more than 8.6x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Regarding claim 6, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. Z is Ag at 0, 3, and 7 atomic %) (3. Results paragraph 1 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Kim and Inoue teach a precision planetary gear (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Regarding claim 8, Kim and Inoue teach a precision planetary gear made of an amorphous alloy (i.e. the teeth of the geared are formed from the material) (Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1).
Regarding claim 9, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (3. Results paragraph 1 and Fig. 1). The amorphous alloy of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a combined mass loss for two gears comprised of the same material subjected to a “gear-on-gear” fear engaging test for up to 3 hours does not exceed 35.7 mg.
Regarding claim 10, Kim and Inoue teach a precision planetary gear (i.e. epicyclic gear) (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim et al. “Enhanced glass forming ability and mechanical properties of new Cu-based bulk metallic glasses” Materials Science and Engineering A 437 (2006) 248-253.), Davis (Davis, ed. “Gear Materials, Properties, and Manufacture” ASM International 2005 Chapters 1-3 pp. 1-76.), and Zhu (US 6,732,606).
Regarding claim 1, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The ingot of the prior art (Kim 3. Results paragraph 1 and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a fracture toughness of less than 80 MPa·m1/2, a hardness of less than 450 Vickers, and oxidation of the outer surface of the component being inhibited during operation of a wear-causing process that imparts a wear stress on the at least one outer surface of less than 5 MPa.
Kim is silent to forming the ingot into a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process.
Davis teaches copper-base alloys account for much of the nonferrous gear materials used (Davis pp. 72 “Nonferrous Alloys”) where there is a wide variety of types of gears serving a range of functions, including gears that operate on a parallel shaft to transmit motion between parallel shafts of a shaft and rack such as spur gears and helical gears, gears that operate on intersecting shafts to transmit rotary motion between two nonparallel shafts such as bevel gears, and gears that operate on nonparallel and nonintersecting shafts such as work gears and hypoid gears (i.e. a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) (pp. 5-8 “Types of Gears”). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the alloy ingot of Kim to make a gear because it is a Cu-based alloy, which accounts for much of the nonferrous gear materials (Davis pp. 72 “Nonferrous Alloys”) where the type of gear and mate depends on the desired motion (David pp. 5-8 “Types of Gears”).
Kim and Davis are silent to the surface irregularities of the mechanical component.
Zhu teaches gears (1:6-10) with a surface finish between approximately 5 to 10 micro-inches (2:13-17).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the gear of Kim and Davis to have a surface finish (i.e. surface irregularities) of between approximately 5 to 10 micro-inches because it improves wear resistance and reduces friction, improving gear performance (Zhu 2:13-17). Improving wear resistance and reducing friction reads on preventing wear. Kim and Davis teach a gear made of a material that reads on that claimed (Kim 3. Results paragraph 1 and Fig. 1; Davis pp. 72 “Nonferrous Alloys” and pp. 5-8 “Types of Gears”) with controlled surface roughness (i.e. surface irregularities) to improve wear resistance and performance and reduce friction (Zhu 2:13-17). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including the surface irregularities preventing wear of greater than 15 um in a single wear cycle.
Regarding claim 2, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. fully crystalline) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1).
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). The ingot of the prior art (Kim 2. Experimental procedure, 3. Results paragraph 1, and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of not more than 8.6x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Regarding claim 6, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. Z is Ag at 0, 3, and 7 atomic %)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts overlap with that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Kim and Davis teach a Cu-based alloy gear (Kim 2. Experimental procedure; Davis pp. 72 “Nonferrous Alloys”).
Regarding claim 8, Kim and Davis teach a Cu-based alloy gear (i.e. the teeth of the gear are formed from the material) (Kim 2. Experimental procedure; Davis pp. 72 “Nonferrous Alloys”).
Regarding claim 9, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1). The ingot of the prior art (Kim 2. Experimental procedure, 3. Results paragraph 1, and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the ingot of the prior art are substantially similar to those claimed, including a combined mass loss for two gears comprised of the same material subjected to a “gear-on-gear” fear engaging test for up to 3 hours does not exceed 35.7 mg.
Regarding claim 10, Kim and Davis teach a wide variety of types of gears serving a range of functions, including gears that operate on a parallel shaft to transmit motion between parallel shafts of a shaft and rack such as spur gears and helical gears, gears that operate on intersecting shafts to transmit rotary motion between two nonparallel shafts such as bevel gears, and gears that operate on nonparallel and nonintersecting shafts such as work gears and hypoid gears (pp. 5-8 “Types of Gears”).
Regarding claims 11 and 12, Davis teaches that environmental characteristics impact gear performance (pp. 21 introduction and “Gear Tribology”) where solid lubricant is known to be used when gear must operate in a vacuum (i.e. it is known to one of ordinary skill in the art to dispose a gear in an oxygen-free (claim 11) or partial vacuum (claim 12) environment) (pp. 32 “Lubrication Selection: Solid lubricants”).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to dispose the gear of Kim and Davis in a vacuum environment because it is one known environment that gears are disposed in (Davis pp. 32 “Lubrication Selection: Solid lubricants”). Further, one of ordinary skill in the art would understand that oxygen is a strong oxidizing agent that has a propensity for reacting with other elements to lose electrons so that the oxygen can gain the electrons and get reduced. Therefore, in an oxygen containing environment the material is more likely to react with the environment and form an oxide layer. It is beneficial to use a material (including that of Kim) in an oxygen-free (i.e. vacuum) environment because it minimizes the amount of oxygen present, limiting the reaction between the material and environment and preventing formation of an oxide layer on the surface of the material.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (Jiang et al. “Microstructure evolution and mechanical properties of Cu46Zr47Al7 bulk metallic glass composite containing CuZr crystallizing phases” Materials Science and Engineering A 467 (2007) 139-145) and Inoue (US 2007/0034304), and optionally Zhu (US 6,732,606).
Regarding claim 1, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases) where grain sizes above approximately 50 um have a sub-microstructure and Vickers hardness of less than 4.5 GPa (3.2 Mechanical properties and Fig. 2).
The amorphous alloy of the prior art (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a fracture toughness of less than 80 MPa·m1/2 and oxidation of the outer surface of the component being inhibited during operation of a wear-causing process that imparts a wear stress on the at least one outer surface of less than 5 MPa.
Inoue teaches forming a precision gear ([0001] and [0014]) of an amorphous alloy with a principal element of Cu and Zr ([0015]) into planetary gears 6b that are meshed with the inner teeth of the gear-housing (i.e. forming a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) ([0054]-[0056] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the amorphous alloy of Jiang into a precision planetary gear because the precision gear requires properties of excellent workability, high hardness, high strength, and excellent surface smoothness (Inoue [0014]), where an amorphous alloy is formed by a disorder structure which does not have a fixed regularity (Inoue [0015]) and the material of Jiang is a bulk metallic glass (i.e. amorphous alloy) with enhanced ductility (Jiang abstract and 5. Conclusions).
The mechanical component of the prior art (Jiang abstract, 2. Experimental procedure, 2.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2; Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1) is substantially similar to that of the invention. It appears that the properties of the mechanical component are substantially similar to those claimed, including the mechanical component being configured to be used in a wear-causing process from the mated component such that a wear stress on the at least one outer surface is less than 5 MPa.
Jiang is silent to the surface irregularities of the mechanical component.
Inoue teaches a high precision planetary gear ([0001], [0014], [0054]-[0056] and Fig. 1) made of an amorphous metal alloy with principal elements of Cu and Zr ([0015]) with a surface roughness of at least 2 um Ry ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the surface roughness of the alloy of Jiang used as a high precision planetary gear to be at least 2 um Ry because it facilitates workability and has excellent mechanical and dynamic properties (Inoue [0016]), smooth powder transmission, reducing loss and increasing durability (Inoue [0017]), and results in uniform pressure distribution on a tooth flank, minimizing microscopic damage, and improving durability (Inoue [0018]). Increasing and improving durability reads on preventing wear because the less the gear wears, then the more durable it is and the longer it can be used. Jiang and Inoue teach a gear made of a material that reads on that claimed (Jiang abstract, 2. Experimental procedure, 2.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2) with controlled surface roughness (i.e. surface irregularities) to improve durability (Inoue [0016]-[0018]). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including the surface irregularities preventing wear of greater than 15 um in a single wear cycle.
As an alternative to Inoue’s teaching of surface roughness, Zhu teaches gears (1:6-10) with a surface finish between approximately 5 to 10 micro-inches (2:13-17).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the gear of Jiang and Inoue to have a surface finish (i.e. surface irregularities) of between approximately 5 to 10 micro-inches because it improves wear resistance and reduces friction, improving gear performance (Zhu 2:13-17). Improving wear resistance and reducing friction reads on preventing wear. Jiang and Zhu teach a gear made of a material that reads on that claimed Jiang abstract, 2. Experimental procedure, 2.1 Microstructure evolution of CuZr crystallizing phases, 3.2 Mechanical properties, and Fig. 2) with controlled surface roughness (i.e. surface irregularities) to improve wear resistance and performance and reduce friction (Zhu 2:13-17). The product of the prior art is substantially similar to that claimed. It appears that the properties of the product are substantially similar, including the surface irregularities preventing wear of greater than 15 um in a single wear cycle.
Regarding claim 2, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure).
Regarding claim 4, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (i.e. partially amorphous and partially crystalline) (3.1 Microstructure evolution of CuZr crystallizing phases).
Regarding claim 5, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases). The bulk metallic glass of the prior art (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases) is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of not more than 8.6x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Regarding claim 6, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Z is 0%) (abstract and 2. Experimental procedure).
Regarding claim 7, Jiang and Inoue teach a precision planetary gear (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Regarding claim 8, Jiang and Inoue teach a precision planetary gear made of an amorphous alloy (i.e. the teeth of the geared are formed from the material) (Inoue [0001], [0014], [0015], [0054]-[0056], and Fig. 1).
Regarding claim 9, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases). The bulk metallic glass of the prior art (Jiang abstract, 2. Experimental procedure, 3.1 Microstructure evolution of CuZr crystallizing phases) is substantially similar to that of the invention. It appears that the properties of the ingot of the prior art are substantially similar to those claimed, including a combined mass loss for two gears comprised of the same material subjected to a “gear-on-gear” fear engaging test for up to 3 hours does not exceed 35.7 mg.
Regarding claim 10, Jiang and Inoue teach a precision planetary gear (i.e. epicyclic gear) (Inoue [0001], [0014], [0054]-[0056], and Fig. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over one of Kim and Inoue, and optionally Zhu; Kim, Davis, and Zhu; or Jiang and Inoue, and optionally Zhu as applied to claim 1 above, and further in view of Zhang ‘741 (US 2009/0288741).
Regarding claim 3, Kim is silent to replacing the Zr with an additional material selected from one of Ti, Hf, Rf, and mixtures thereof in the taught amorphous alloy or alternatively the ingot. Alternatively, Jiang is silent to replacing the Zr with an additional material selected from one of Ti, Hf, Rf, and mixtures thereof in the taught BMG.
Zhang ‘741 teaches a (Cu,Zr)-based amorphous alloy comprising about 5-35 at% M ([0011]) where M is at least one of Ti and Hf ([0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include about 5-35 at% of at least one of Ti and Hf to the amorphous alloy of Kim, ingot of Kim, or BMG of Jiang because it improves the crystallization resistance ability of the amorphous material (Zhang ‘741 [0021]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over one of Kim and Inoue, and optionally Zhu; Kim, Davis, and Zhu; or Jiang and Inoue, and optionally Zhu as applied to claim 1 above, and further in view of Zhang (Zhang et al. “Abrasive and corrosive behaviors of Cu-Zr-Al-Ag-Nb bulk metallic glasses.” Journal of Physics: Conference Series 144 (2009) 012034 The 13th International Conference on Rapidly Quenched and Metastable Materials.).
In the event it is determined that the volume loss of the amorphous alloy of Kim, ingot of Kim, or BMG of Jiang is not substantially similar to that claimed, then the below rejection in view of Zhang is applied.
Regarding claim 5, Kim teaches Cu(50-x)Zr43Al7Mx where M=Ag, Be and x=0, 3, and 7 amorphous alloys (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (3. Results paragraph 1 and Fig. 1).
Alternatively, Kim teaches Cu(50-x)Zr43Al7Mx ingots by arc melting high purity Cu, Zr, Al, Ag, and a commercially pure Cu-22.7 at% Be alloy under an Ar atmosphere where M=Ag, Be and x=0, 3, and 7 (i.e. CuZrX, optionally Z, wherein X is Al and optionally Be, Z is optionally Ag, Cu is 43 to 50 atomic %, Al is 7 atomic %, Be is 0, 3, or 7 atomic %, and the ratio of Cu:Zr is 50:43 to 43:43 (i.e. about 1.2 to 1)) (2. Experimental procedure, 3. Results paragraph 1, and Fig. 1).
Alternatively, Jiang teaches a 4mm plate Cu46Zr47Al7 bulk metallic glass (i.e. Cu:Zr ratio of 0.98) (abstract and 2. Experimental procedure) comprising 33.1 vol% of a crystallizing phase and 66.9 vol% of a metallic glass phase (3.1 Microstructure evolution of CuZr crystallizing phases).
One of Kim or Jiang is silent to the volume loss of the taught material.
Zhang teaches adding 2-5 at% Nb to a Cu-Zr-Al –Ag bulk metallic glass (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 2-5 at% Nb to the material of one of Kim or Jiang because it improves wear resistance as evidenced by a decrease in volume loss (Zhang abstract and Fig. 4). The material of the prior art is substantially similar to that of the invention. It appears that the properties of the alloy of the prior art are substantially similar to those claimed, including a volume loss of not more than 8.6x100 mm3 when subjected to a standard pin-on-disk wear resistance test.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over one of Kim and Inoue, and optionally Zhu or Jiang and Inoue, and optionally Zhu as applied to claim 1 above, and further in view of Sakashita (JPS60-116775 machine translation).
Regarding claims 11 and 12, either one of Kim or Jiang, Inoue, and optionally Zhu teaches precision planetary gears (Inoue [0014], [0054]-[0056], and Fig. 1), but is silent to the gears being disposed in an oxygen-free (claim 11) or partial vacuum (claim 12) environment.
Sakashita teaches a thin film deposition apparatus comprising a vapor deposition chamber with a vacuum environment and planetary gears disposed within (paragraphs 1 and 2 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to use the planetary gears of either one of Kim or Jiang and Inoue in a vacuum environment for thin film deposition because the planetary gears allows for effective vaporization over the entire surface of the desired object (Sakashita paragraph 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,211,564 (US ‘564) in view of Inoue (US 2007/0034304). 
US ‘564 teaches a liquid phase metallic glass layer on an object (claim 1) with a composition that reads on that claimed (claim 8) that is used to coat a gear (claim 17).
US ‘564 is silent the surface irregularities of the gear.
Inoue teaches forming a precision gear ([0001] and [0014]) of an amorphous alloy with a principal element of Cu and Zr ([0015]) into planetary gears 6b that are meshed with the inner teeth of the gear-housing (i.e. forming a mechanical component having at least one outer surface configured to engage with a mated component and subject to a wear-causing process) ([0054]-[0056] and Fig. 1) with a surface roughness of at least 2 um Ry ([0016]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form the amorphous alloy of Kim into a precision planetary gear because the precision gear requires properties of excellent workability, high hardness, high strength, and excellent surface smoothness (Inoue [0014]), where an amorphous alloy is formed by a disorder structure which does not have a fixed regularity (Inoue [0015]) and a surface roughness of at least 2 um Ry because it facilitates workability and has excellent mechanical and dynamic properties (Inoue [0016]), smooth powder transmission, reducing loss and increasing durability (Inoue [0017]), and results in uniform pressure distribution on a tooth flank, minimizing microscopic damage, and improving durability (Inoue [0018]). Further, the material of US ‘564 is a bulk metallic glass (i.e. amorphous alloy) (US ‘564 claims 1, 8, and 17). The mechanical component of the prior art is substantially similar to that of the invention. It appears that the properties of the mechanical component are substantially similar to those claimed, including the claimed fracture toughness, hardness, wear stress, volume loss, and mass loss.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735